Martin, J.,
delivered the opinion of the court. The plaintiff^ the principal clerk in the office of the secretary of state, claims from *296the defendants 03,600, for having pot the seats . of the state to as many bonds, subscribed by governor, and countersigned by the trea-purcr> t0 delivered to the defendant» or payment of the portion of tho state, in their capital stock. The charter of incorporation of the bank, providing that u all the expenses attending the issuing of such bonds shall be paid from the funds of the bank.” The defendants had judgment and he appealed.
We do not think the district court erred, in declining to consider the labors of the plaintiff’ as one of the charges the bank was not bound to pay, and concluding that his claim, if any he had, for the performance of this duty, is upon the legislature.
The state having engaged to give its bond, was to procure the services of such of its officers who were necessarily instrumental in the making of the bonds: i, e. the clerks who were to fill them up; the governor, who was to subscribe"; the treasurer, who was to countersign: and the plaintiff, who was to seal the bonds. He who ts bound to give an instrument .of writing, or a deed of sale, is bound, to subscribe and seal it, if the seal be necessary.
Denis for the plaintiff} Livermore for the defendants.
The notary is, by law, paid by the vendee; „ ,, . , , . . but. tl.se costs oí the act include nothing which the vendor ⅛ to perform personally, or by his attorney.
The defendants might as well be called on for any compensation the state might see fit to make to the clerks, governor, or treasurer, as thus to be called on to compensate the plaintiff! The paper and printing were, in oar opinion, the only costs the defendants were liable to.
It is therefore ordered, adjudged, and decreed that the judgment be affirmed with costs.